65 F.3d 175
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lance Douglas LINTON, Sr., Plaintiff-Appellant,v.Nelson TRAVERSO, Defendant-Appellee.
No. 95-35224.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1995.*Decided Aug. 22, 1995.

Before:  ALARCON, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Arizona state prisoner Lance Douglas Linton, Sr. appeals pro se the district court's grant of summary judgment in favor of his criminal defense attorney, Nelson Traverso, in Linton's 42 U.S.C. Sec. 1983 action seeking compensatory damages and injunctive relief for the alleged improper actions of his counsel during the criminal trial.  As the district court correctly concluded, Traverso, as Linton's appointed counsel, was not subject to Sec. 1983 liability because he was not acting under "color of state law."  See Polk County v. Dodson, 454 U.S. 312, 315 (1981).  Accordingly, the district court's dismissal with prejudice of Linton's 42 U.S.C. Sec. 1983 complaint against Traverso is


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3